DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “image analyzing module”, and “image modifying module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 8,955,940).
(1) regarding claim 6:
Smith ‘940 discloses a thermal inkjet printer (Fig. 3 and column 6, line 25 through column 7, line 4) comprising: 
a printhead comprising a plurality of nozzles (column 7, lines 5-17, where the inkjet ejectors are the equivalent to the nozzles); 
an image analysing module to analyse image data of an image to be printed, the image data including data of each colorant to be printed (column 6, lines 6-20 and column 7, lines 5-17, where the image data contains the information for each colorant to be printed), wherein the image analysing module is to identify nozzles in which dye-enrichment is predicted to occur during printing of the image to be printed (column 15, 
an image modifying module to modify the image data to compensate dye-enrichment in the identified nozzles in which dye-enrichment is predicted to occur during printing (column 15, line 56 through column 17, line 3, where after identifying which spot colors might exceed an ink limit, the image data is modified to modified print model, by adjusting the colors to avoid over-density of the ink); and 
a printer for printing the image based on the modified image data (column 18, lines 27-48, where the printer uses the modified print model to print the image).

(2) regarding claim 7:
Smith ‘940 further discloses wherein the image analysing module is to determine at least one of the following parameters: idle time of each nozzle of the printhead, the type of colorant (column 14, lines 49-52, where the type of colorant is identified), and the contone values of the different image areas; and to 
identify the nozzles in which dye-enrichment is predicted to occur during printing based on the determined parameters (column 15, line 56 through column 16, line 35, where the spot colors in which an over-density of the ink (dye-enrichment) may happen are identified).

(3) regarding claim 8:
Smith ‘940 further discloses wherein the image analysing module is to 

identify the nozzles in which dye-enrichment is predicted to occur during printing based on the determined parameters (column 15, line 56 through column 16, line 35, where the spot colors in which an over-density of the ink (dye-enrichment) may happen are identified).

(4) regarding claim 9:
Smith ‘940 further discloses wherein the image analysing module is to calculate a dye-enrichment concentration of each nozzle (column 16, lines 12-35, where the color concentration is calculated so as to not exceed a predetermined limit); and 
the image modifying module is to modify the image data to compensate dye-enrichment in the identified nozzles based on the calculated dye-enrichment concentration of each nozzle (column 15, line 56 through column 17, line 3, where after identifying which spot colors might exceed an ink limit, the image data is modified to modified print model, by adjusting the colors to avoid over-density of the ink).

(5) regarding claim 10:
Smith ‘940 further discloses wherein the image analysing module is to calculate a number of pixels in which dye-enriched colorant will be printed (column 11, line 56 through column 12, line 46, where pixels that contain over-density of ink will be identified); and 
the image modifying module is to modify the image data to compensate for over-saturation based on the number of pixels in which dye-enriched colorant will be printed (column 15, line 56 through column 17, line 3, where after identifying which spot colors might exceed an ink limit, the image data is modified to modified print model, by adjusting the colors to avoid over-density of the ink).

(6) regarding claims 1 and 11:
The limitations are similar to those treated in claim 6 and are met by the same references as discussed above.


The limitations are similar to those treated in claim 7 and are met by the same references as discussed above.

(8) regarding claims 3 and 13:
The limitations are similar to those treated in claim 8 and are met by the same references as discussed above.

(9) regarding claims 4 and 14:
The limitations are similar to those treated in claim 9 and are met by the same references as discussed above.

(10) regarding claims 5 and 15:
The limitations are similar to those treated in claim 6 and are met by the same references as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675